February 13, 2009


Ms. Leslie A. Hipp
Zabel Freeman
420 Heights Blvd.
Houston, TX 77007
Mr. Jose Padilla
Linebarger, Goggin, Blair & Sampson
221 N. Kansas, Suite 1400
El Paso, TX 79901

RE:   Case Number:  07-0924
      Court of Appeals Number:  01-04-00538-CV
      Trial Court Number:  2002-15418

Style:      OLD FARMS OWNERS ASSOCIATION, INC. AND SUSAN C. LEE, TRUSTEE OF
      THE TRUST CREATED UNDER ARTICLE IV OF THE WILL OF KATHERINE P.
      BARNHART, DECEASED
      v.
      HOUSTON INDEPENDENT SCHOOL DISTRICT, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Stephen A. Kuntz   |
|   |Ms. Theresa Chang      |
|   |Ms. M. Karinne         |
|   |McCullough             |